Citation Nr: 0510629	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  96-318 11A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for 
duodenal ulcer, currently rated 20 percent, from July 1, 
2004.

2.  Entitlement to a disability rating greater than 40 
percent for duodenal ulcer from April 19, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to July 
1957 and again from September 1957 to September 1961. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which increased the veteran's disability rating for 
duodenal ulcer to 40 percent.  In August 2003 the RO proposed 
a reduction of the veteran's duodenal ulcer disability rating 
from 40 to 20 percent, and in March 2004 the RO finalized the 
proposed rating reduction.

This claim was previously before the Board in September 2004 
at which time the Board remanded the claim for a requested 
Board hearing.  The veteran testified before the undersigned 
at a Board hearing in February 2005.  The transcript is 
associated with the claims folder.  

The veteran has also raised the issues of entitlement to 
service connection for scars, residuals of a stab wound and 
glaucoma (claimed as eye).  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  In an April 1962 rating decision, RO granted service 
connection for duodenal ulcer, and assigned a 20 percent 
disability rating.  The RO subsequently increased the 
disability rating for duodenal ulcer to 40 percent by rating 
decision dated in June 1998.  In a March 2004 rating 
decision, the RO reduced the disability rating for service 
connected duodenal ulcer from 40 percent to 20 percent, 
effective July 1, 2004.

3.  Regulations and procedures for reducing the disability 
rating were not followed.

4.  There is no competent evidence that the veteran's 
duodenal ulcer disability is productive of pain only 
partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, or manifestations 
of anemia or weight loss productive of definite impairment of 
health.


CONCLUSIONS OF LAW

1.  As the rating for the service connected duodenal ulcer 
was not properly reduced from 40 percent to 20 percent, 
effective July 1, 2004, the reduction is void ab inititio.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(f), 
3.344(a), 4.114 Diagnostic Code 7305 (2004).

2.  The criteria for a disability rating greater than 40 
percent from April 19, 1996 for duodenal ulcer have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.114, Diagnostic 
Code 7305 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letter dated in May 2002 the RO advised the appellant of 
the enactment of the VCAA.  The appellant was advised that VA 
would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The July 2003 and April 2004 supplemental statements of the 
case (SSOCs) notified the veteran of the relevant laws and 
regulations and essentially advised him of the evidence 
necessary to substantiate his claims.  They specifically set 
forth the regulations pertaining to VA's duty to assist, thus 
notifying the veteran of his and VA's respective obligations 
to obtain different types of evidence.  They also advised the 
veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The claims folder contains all available service medical 
records, VA medical records and multiple VA examination 
reports.  The veteran has not identified any other 
outstanding evidence to be obtained.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2004).  Separate diagnostic codes 
identify the various disabilities.  The governing regulations 
provide that the higher of two evaluations will be assigned 
if the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7 (2004).  A request for an increased rating is to 
be reviewed in light of the entire relevant medical history.  
See generally 38 C.F.R. § 4.1 (2004); Payton v. Derwinski, 1 
Vet. App. 282, 287 (1991).

	1.  Restoration of a 40 percent rating for duodenal 
ulcer, currently rated 20 percent, from July 1, 2004

The veteran was originally granted service connection for 
duodenal ulcer by a rating decision dated in April 1962 and 
was assigned a disability rating of 20 percent.    This 
rating was later increased to 40 percent by rating decision 
dated in June 1996.  In April 2003, the veteran was afforded 
a VA examination to determine the current severity of his 
duodenal ulcers.  Relying on the April 2003 VA medical 
examination, the RO issued a rating decision in August 2003 
proposing a reduction of the veteran's disability rating from 
40 percent to 20 percent and finalized that reduction by a 
rating decision dated in March 2004.  

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155 (West 2002).  
Additionally, in cases where a rating has been in effect for 
five years or more, though material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency must make reasonably certain that the improvement will 
be maintained under the conditions of ordinary life.  
Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  The five 
year period is calculated from the effective date of the 
rating to the effective date of the reduction.  Brown v. 
Brown, 5 Vet. App. 413, 419 (1995).  The veteran's 40 percent 
rating was effective as of April 19, 1996, and the reduction 
was effective as of July 1, 2004, a period of more than five 
years, so Kitchens applies to this case.  

For ratings which have been in effect for five years or more, 
38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by a change of medical findings or diagnosis 
so as to produce the greatest degree of stability of 
disability evaluations, consistent with the laws and 
regulations governing disability compensation.  Examinations 
less full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction of an evaluation.  Ratings on account of diseases 
subject to temporary or episodic improvement, for example, 
psychotic reaction, epilepsy, psycho-neurotic reaction, 
arteriosclerotic heart disease, bronchial asthma, gastric or 
duodenal ulcer, many skin diseases, etc., will not be reduced 
on any one examination, except in those instances where all 
of the evidence of record clearly warrants the conclusion 
that sustained improvement has been demonstrated.  Moreover, 
although material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a).  If doubt remains, 
after according due consideration to all the evidence 
developed by the several items discussed in § 3.344(a), the 
rating agency will continue the rating in effect. 38 C.F.R. § 
3.344(b).

In this case, both the August 2003 rating decision, which 
proposed a reduction of the veteran's duodenal ulcer 
disability rating from 40 percent to 20 percent and the March 
2004 rating decision, which finalized the reduction, failed 
to address the requirements of 38 C.F.R. § 3.344.  In doing 
so, the RO abused its discretionary authority.  See 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992).  
Accordingly, the Board must conclude that decision was not in 
accordance with law and must be reversed.  From the precedent 
decisions where VA has failed to follow its own regulations 
and makes a rating which results from the failure to follow 
applicable statutory or regulatory commands the decision is 
void ab initio.  Dofflemyer, 2 Vet. App. at 280-81.

The Board has found that the August 2003 and March 2004 
rating decisions failed to follow the requirements of 38 
C.F.R. § 3.344(a) (2004).  The rating reduction is therefore 
void ab initio as a matter of law. 

2.  Increased Rating for Duodenal Ulcer from April 19, 
1996

The veteran contends that his service-connected duodenal 
ulcer disability is more disabling than currently evaluated.  
After the above discussed disability rating reduction is 
voided the veteran's duodenal ulcer will be rated under 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 7305 (2004), as 40 
percent disabling.

A rating of 40 percent under DC 7305 pertaining to duodenal 
ulcers requires evidence of moderately severe symptoms of 
impairment manifested by weight loss and anemia; or recurrent 
incapacitating episodes averaging ten days of more in 
duration at least four or more times per year.  To merit the 
next higher rating of 60 percent, which is also the maximum 
evaluation under this DC, the veteran would need to provide 
evidence of a severe ulcer, only partially relieved by 
standard therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  38 C.F.R. § 
4.114, DC 7305 (2004).  

Service medical records reflect complaints of epigastric pain 
beginning in July 1961.  Following discharge from service the 
veteran was diagnosed with a bleeding ulcer in December 1961.  
Rating action in April 1962 granted service connection for 
duodenal ulcer and assigned a 20 percent disability rating.  
This rating was later increased to 40 percent by rating 
decision dated in June 1996.  VA medical reports reflect 
treatment and evaluation of the veteran's duodenal ulcer on 
many occasions post service.

Evidence relevant to the level of severity of the veteran's 
duodenal ulcer from April 19, 1996 includes the report of a 
VA examination conducted in May 1996.  At that time the 
examiner reported a history of stable weight and no vomiting 
or hematemesis.  There was also a showing of melena and 
anemia, last seen in April 1996.  On physical examination, 
the examiner reported no tenderness, organomegaly, or masses 
around the abdomen.      

The veteran was subsequently afforded a VA examination in 
April 2003.  At that time, the veteran reported that he was 
not vomiting, and experienced only occasional regurgitation 
and nightly acid reflux.  There was no hematemesis and the 
veteran reported that his last instance of melena occurred in 
1996.  He described his bowel movements as regular and daily.  
On physical examination, the examiner reported a "soft, non-
distended, non-tender, no hepatosplenomegaly" abdomen with 
"normally active bowel sounds."  The examiner found that 
the veteran had gained 30 pounds over the last year and noted 
that there were no signs of anemia.  


Also of record are VA medical records and private treatment 
records dated from November 1995 through August 2003.  These 
records show complaints of a treatment for a stomach 
condition.

Given the evidence of record, the Board finds that a 
disability rating greater than 40 percent for the veteran's 
duodenal ulcer disorder is not warranted.  The May 1996 and 
April 2003 VA examinations were negative for vomiting, 
recurrent hematemesis and melena, anemia and weight loss.  
The only evidence of melena and anemia occurred in April 1996 
and there is no competent evidence that these symptoms are 
recurrent.  As was stated earlier, a rating of 60 percent 
under DC 7305 requires evidence of a severe ulcer, only 
partially relieved by standard therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  As the veteran does not meet the criteria for a 60 
percent disability rating such a rating is not warranted.  

The Board also finds that no higher evaluation can be 
assigned pursuant to any other potentially applicable 
diagnostic code.  Because there are specific diagnostic codes 
to evaluate duodenal ulcers, consideration of other 
diagnostic codes for evaluating the disability does not 
appear appropriate.  See 38 C.F.R. § 4.20 (2004) (permitting 
evaluation, by analogy, where the rating schedule does not 
provide a specific diagnostic code to rate the disability).  
See Butts v. Brown, 5 Vet. App. 532 (1993).

In conclusion, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 40 
percent for the veteran's duodenal ulcer disability.



ORDER

Restoration of the 40 percent disability rating, effective 
from April 19, 1996, for the service connected duodenal ulcer 
is granted, subject to the provisions governing the payment 
of monetary benefits.

A disability rating greater than 40 percent for duodenal 
ulcer from April 19, 1996 is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


